Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 37-40 and 48-59 in the reply filed on 18 May 2022 is acknowledged. 

Claim Objections
Claim 37 is objected to because of the following informalities:  the claim amendment appears to delete “(a)” and then recites two step “(b)”.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 37  recites the term “dispensing means” comprising “an actuator-operated mechanized means”, wherein the actuator-operated mechanized mean comprises “gripping means and peeling means” which are all generic placeholders. 
The term “an actuator-operated mechanized mean” is used as a generic placeholder for the functional limitation of unsealing the at least one package. The term “gripping means” is a generic placeholder for the functional limitation of grasping at least one side of the package. The term “peeling means” is used as a generic placeholder for pulling the at least one side of the package away from another side of the package. Since the claim do not provide sufficient structure, material, or acts to entirely perform the recited function, the claim is therefore interpreted under 35 U.S.C. 112(f). However, it is noted that interpreting “gripping means” and “peeling means” under 35 U.S.C. 112(f) will provide sufficient structure  for “an actuator-operated mechanized mean” and “dispensing mean” and therefore only “gripping mean” and “peeling mean” will be interpreted under 35 U.S.C. 112(f) for the purpose of examination. “Gripping means” will hereon be interpreted as vacuum, mechanical clamps, grippers, or equivalents thereof, as disclosed on paragraph 70 of the specification. “Peeling means” will hereon be interpreted as peeling rollers, or equivalents thereof, as disclosed by paragraph 210 of the specification and Fig. 24 and 27. 
Claim 48 recite the term “compressing mean” as a generic placeholder for the functional limitation of compressing the at least one sealed flexible package without sufficient structure, material, or acts to entirely perform the recited function. Therefore, “compressing mean” will be hereon interpreted as a blade-like squeegee as disclosed in paragraph 70 of the specification, springs as disclosed in paragraph 184, plates or rollers as disclosed in paragraph 188, a ring or by acts of twisting as described in paragraph 274, and equivalents thereof. 
Claim 51 recites the terms “dispensing means”, “an actuator-operated mechanized means” which will be construed similarly under 35 U.S.C. 112(f) with respect to Claim 37. 
Claim 52 recites the term “gripping means” which will be construed similarly under 35 U.S.C. 112(f) with respect to Claim 37. 
Claim 53 recites the term “peeling means” which will be construed similarly under 35 U.S.C. 112(f) with respect to Claim 37. 
Claim 55 recites the term “compressing means” which will be construed similarly under 35 U.S.C. 112(f) with respect to Claim 48. 
Claim 57 recites the term  “an actuator-operated mechanized means” which will be construed similarly under 35 U.S.C. 112(f) with respect to Claim 37. 
Claim 58 recites the term “compressing means” which will be construed similarly under 35 U.S.C. 112(f) with respect to Claim 48. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 and 54-59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 50, the claim recites wherein the mechanized means is selected from the group consisting of: (1) a vacuum grasper; (2) a mechanical clamp; (3) a mechanical gripper; (4) a roller. However, the specification appears to identify the vacuum, mechanical clamps, and grippers as gripping means, and the roller as compressing means (paragraph 77). Therefore, the claim is indefinite because it is not clear if the recited vacuum grasper, mechanical clamp, mechanical gripper, and roller are the same or different structure from the gripper means which is also comprised by the mechanized means. 
Regarding Claims 54 and 57, the limitations “the one side of the at least one package from the other side of the at least one package” in step (d) of Claim 54 and “the at least one side from the other side” in step (c) of Claim 57 are indefinite because line 2 of Claims 54 and 57 recites a “package having at least two sides to a receptacle”. Therefore, it is unclear what is construed as “the one side” and “the other side” if the package can have more than two sides. This rejection can be overcome by amending the limitation to read: “…peel one side of the at least one package from another side of the at least one package…” (Claim 54) and “…separate at least one side from another side…” (Claim 57). 
Claims 55, 56, 58, and 59 are rejected based on its dependency on a rejected Claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-39, 50-54, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 6,568,533) in view of Dopfer et al. (US 2017/0158369).
Regarding Claim 37, Tanaka discloses a sealed flexible package having at least two sides (medicine package 1) and a method of transferring at least one food ingredient within said sealed flexible packaging through gripping the ends of the sealed package and peeling apart the ends to therefore access the food ingredient (see Fig. 2). Tanaka is silent to providing gripping and peeling means as interpreted under 35 U.S.C. 112(f) (i.e. using clamps, rollers, suction or equivalents thereof).
However, since Tanaka performs both gripping and peeling manually to extract food item from a sealed flexible package, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04. 
In any case, Dopfer teaches a method for automatically transferring at least one article within at least one sealed flexible package having at least two sides to a receptacle (transport container 10, see Fig. 1), the  method comprising: providing dispensing means (paragraph 31), the dispensing means comprising an actuator-operated means for unsealing the at least one package comprising gripping means (suction, paragraphs 67) for grasping at least one side of the package, and peeling means (rollers 184, paragraph 73) for pulling the at least one side of the package away from another side of the package; and 
automatically operating the mechanized means to unseal the at least one flexible package (“process the transport container automatically”, see abstract); wherein the article is transferred from the unsealed packaged into the receptacle (paragraph 31). 
Since both Tanaka and Dopfer are directed to flexible packages where the ends are grasped and peeled apart to access the contents, it would have been obvious to one of ordinary skill in the art to employ the teachings of Dopfer for the purpose of automating the process of dispensing foodstuff within sealed flexible packages. 
Regarding Claim 38, Tanaka further teaches a sealed flexible package having two sides with two extension region which facilitates grasping of the packaging material prior to pulling apart the sides (grip flaps 3, see Col. 4, Ln. 16-23). 
Regarding Claim 39, Dopfer further teaches comprising providing a blade (paragraph 21), and relatively moving the blade and the package such that an external portion of the package is moved past the edge of the blade to assist in transferring the at least one food ingredient into the receptacle (severs the sealed flexible package, paragraph 85). 
Regarding Claim 50, Dopfer further teaches wherein the mechanized means is a vacuum and a roller (suction roller 184). 
Claims 51-53 are rejected for similar reasons discussed in Claim 37. 
Regarding Claim 54, as applied to Claim 37, the combination of Tanaka and Dopfer is relied on to teach a method for automatically dispensing at least one food ingredient within at least one sealed package having at least two sides (medicine package 1 of Tanaka) to a receptacle (paragraph 31 of Dopfer). Dopfer further teaches: (a) providing an actuator controlled by a controller (control device, paragraph 10 of Dopfer); (b) providing a gripper controlled by the actuator (suction, paragraph 67 of Dopfer); (c) providing a peeler configured to move the gripper under control of the actuator to cause pulling of one side of the package from another side of the package under control of the actuator (suction roller 184, paragraph 73 of Dopfer) ; and (d) automatically operating the gripper and the peeler to grip, pull, and peel the one side of the at least one package from the other side of the at least one package to unseal the at least one flexible package; wherein the at least one food ingredient is dispensed from the unsealed package into the receptacle (paragraph 31 of Dopfer).
Regarding Claim 57, as applied to Claim 37, the combination of Tanaka and Dopfer is relied on to teach a method for automatically transferring at least one food ingredient within at least one sealed flexible package having at least two sides (medicine package 1 of Tanaka) to a receptacle, the method comprising:(a) providing a sealed flexible package having at least two sides wherein at least one of the at least two sides comprises a graspable flap (grip flap 3 of Tanaka); (b) grasping the flap using actuator-operated mechanized means (paragraph 73 of Dopfer); (c) automatically pulling on the flap that has been grasped to separate the at least one side from the other side and unseal the package (paragraph 73 of Dopfer); wherein the at least one food ingredient is transferred from the unsealed package into the receptacle (paragraph 31 of Dopfer).


Claims 40, 48-49, 55-56 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 37, 54, and 57, further in view of Schalow et al. (US 2001/0038020). 
Regarding Claims 40,  the combination is silent to determining whether the at least one food ingredient is flowable and compressing the package if the at least one food ingredient is flowable, wherein the at least one food ingredient is at least partially transferred into the receptacle. It is noted however that the limitation “if the at least one food ingredient is flowable” constitutes a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.II. In this case, the step of “compressing the at package if the at least one food ingredient is flowable” is construed to not be required since the condition of being flowable is not required. In any case, see rejection directly below. 
Regarding Claims 40, 48, 55, and 58, The combination is silent to providing compressing means and operating the compressing means to compress the at least one sealed flexible package to assist in transferring the at least one ingredient into the receptacle. However, Schalow teaches a dispenser for viscous liquid contained within flexible bags (see abstract). Schalow uses a squeegee (34) to compress the package and to transfer the food into a receptacle (“The squeegee is preferably oriented generally horizontally and is adapted to press the flexible viscous liquid containing bag against the support plate to squeeze the viscous liquid from the dispensing opening.” Paragraph 7). 
Since both Dopfer and Schalow are directed to dispensing contents within a flexible bag through a bottom opening, and Tanaka is directed to a flexible packaging holding flowable materials such as granules and powder (Col. 24, Ln. 19-26), it would have been obvious to one of ordinary skill in the art to use a squeegee as taught by Schalow to compress the bag and facilitate the transfer of flowable materials. 
Regarding Claims 49, 56 and 59, Schalow further teaches providing a blade (squeegee 34) with an edge, and relatively moving the blade and the package such that an external surface of the package is in contact with and bent sharply around the edge of the blade while moving past the edge to assist in transferring the at least one food ingredient into the receptacle (see Fig. 12 where the surface of bag 12 bends around the squeegee 34). 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792